Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 6, 2022. Claims 1-19 are pending and currently examined. 

Election/Restrictions
Applicants’ election without traverse of the species of an RSV oligopeptide of less than 75 amino acids comprising an amino acid sequence set forth as SEQ ID NO: 5, 7, 13, 14 or 16 (Claims 1-9), and more specifically SEQ ID NO: 7 (claim 3), in the reply filed on Jan. 6, 2022, is acknowledged. Applicants state that because SEQ ID NO: 5 (claim 2) comprises SEQ ID NO: 7, claim 2 should also be examined.
Since no prior art references have been identified teaching or suggesting the claimed invention with the elected species SEQ ID NOs: 5 and 7, current examination is extended to the remaining species SEQ ID NOs: 13, 14 and 16.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-10, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 2011/0318376 A1, published on Dec. 29, 2011).
The base claim 1 is directed to an immunogenic composition comprising an immune stimulant and an RSV oligopeptide comprising an amino acid sequence set forth as SEQ ID NO: 5, 7, 13, 14, or 16, wherein the RSV oligopeptide is less than 75 amino acids in length, wherein the immune stimulant is in an amount effective to stimulate an immune response to the RSV oligopeptide.
Murata teaches an invention directed to self-folding, soluble, stable RSV G and F polypeptides that contain a neutralizing epitope. Fusion proteins and immunogenic 
Specifically, Murata teaches an isolated polypeptide comprising a polypeptide fragment of a respiratory syncytial virus (RSV) attachment glycoprotein (G) protein or fusion (F) protein, wherein the polypeptide fragment is a self-folding, soluble, stable fragment that lacks N- or O-glycosylation sites and comprises a neutralizing epitope. It teaches that the polypeptide fragment may comprise SEQ ID NO: 8 which is an oligopeptide of 71-aa in length comprising the SEQ ID NO: 14 of the instant invention. See e.g. claims 1 and 4. Murata further teaches a pharmaceutical composition comprising the isolated polypeptide comprising SEQ ID NO: 8 and a pharmaceutically acceptable carrier, which may further comprise a distinct adjuvant. See e.g. claims 27-29.
Regarding claim 18, Murata teaches that the immunogenic composition may be administered via various routes, including an intramuscular route. See e.g. [0104].
Regarding claim 19, Murata teaches that RSV remains a predictable cause of wintertime respiratory disease among patients of all ages, especially infants and children, the elderly, and the immunocompromised, and that despite the burden of RSV-associated disease, therapeutic options are limited and a prophylactic vaccine remains an unmet medical need. See e.g. [0006]. Therefore, there is no reason not to test the disclosed immunogenic composition in infants.


Allowable Subject Matter
Claims 1-19 contain allowable subject matter:
An immunogenic composition comprising an oligopeptide of 75 aa or less in length comprising SEQ ID NOs: 5, 7, 13 and 16, and an adjuvanting immune modulator, is free of prior art. 

Conclusion
No claims are allowed.
Claims 2-4, 6, 11-13 and 15 are objected to for depending from a rejected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648